MEMORANDUM OPINION
                                          No. 04-12-00413-CR

                                      IN RE Benjamin DENNEY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 18, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Benjamin Denney filed a pro se petition for writ of mandamus asserting the trial

court abused its discretion in denying his pro se motion for speedy trial. The documentation

attached to the petition, however, does not contain an order from the trial court ruling on

Denney’s motion, and the trial court clerk informed a deputy clerk of this court that no motion

for speedy trial was filed in the pending criminal proceeding and no such ruling was made.

           Denney acknowledges in his petition that he is represented by appointed counsel in the

pending criminal proceeding.           Because a criminal defendant is not entitled to hybrid

representation, a trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. Robinson v.


1
  This proceeding arises out of Cause No. 2011CR8568, styled Benjamin Denney v. The State of Texas, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                    04-12-00413-CR


State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Consequently, the trial court would not

have abused its discretion by declining to rule on Denney’s pro se motions.             Moreover,

mandamus relief is not available with regard to rulings on speedy trial motions because there is

an adequate remedy by appeal. Smith v. Gohmert, 962 S.W.2d 590, 593 (Tex. Crim. App. 1998);

In re Buchanan, No. 04-08-00450-CR, 2008 WL 2923053, at *1 (Tex. App.—San Antonio Jul.

30, 2008, orig. proceeding) (not designated for publication). Accordingly, the petition for writ of

mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-